UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2391



RONNIE CLARKE,

                                               Plaintiff - Appellant,

             versus


SOUTHSIDE VIRGINIA TRAINING CENTER; INDIA SUE
RIDOUT, Senior Human Resource Manager,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-699)


Submitted:    April 23, 2003                   Decided:   May 28, 2003


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Clarke, Appellant Pro Se. Anthony Philip Meredith, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ronnie Clarke appeals the magistrate judge’s order* granting

summary judgment in favor of Southside Virginia Training Center

(“SVTC”) and SVTC’s senior human resources manager, India Sue

Ridout, on his claim that SVTC failed to interview and hire him in

retaliation for having filed a previous EEOC complaint and lawsuit

in violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2002).

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Clarke v. Southside Va. Training Ctr., No. CA-01-699 (E.D. Va. Oct.

31, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                 AFFIRMED




      *
       The parties consented to review by a magistrate judge
pursuant to 28 U.S.C. § 636(c)(2) (2000).


                                      2